DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 09/30/2019.                      .
2.	Claims 1 - 15 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Korean Patent Application No. 10-2017-0041146, filed March 30, 2017, and Korean Patent Application No. 10-2017-0057051, filed May 4, 2017.
Domestic benefit has been claim with regards to 371 National Stage of International Application No. PCT/KR2018/003792, filed March 30, 2018.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 09/30/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 09/30/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 09/30/2019 are acceptable for examination purposes.
Specification (Abstract)
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
The Abstract is more than 150 words. Appropriate correction is required.
2.	In the amended specification ¶ 0293 the term “remaininglegacy” appears to be a typographical error of “remaining legacy”.
Claim objection(s)
1.	Regarding claims 1, 3, 6, 8, 11,13 and 14 an objection is made to the use of the word "if". This word constitutes optional language that does not further limit this claim. Specifically, it is not known whether the limitations following this word are necessary or optional.  “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 2, 5 – 7, 10 -12 and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (“Qos flow to DRB Mapping”, R2-1701205, 
 Athens, Greece，13-17 February 2017) in view of Maeder et al. (US 2020/0029241, the provisional application (62/401,385) date is relied on a copy is included for the applicant consideration).
Regarding claim 1, Huawei discloses: A packet processing method of a transmitting device in a wireless communication system (see figure 1 and 3, transmitting device performing the steps of packet processing (out of order delivery)), the method comprising: 
identifying whether a data radio bearer (DRB) mapped to a quality of service (QoS) flow is changed from a first DRB to a second DRB (section 3.1, see last paragraph on the first page, remapping of the QOS flow from one DRB to another in view of the gNB and UE); and
 transmitting, to a receiving device, information on a last packet transmitted on the first DRB in the QoS flow if the DRB is changed from the first DRB to the second DRB (see figure 3 in section 3.2, the end marker is used to indicate the end of transfer of one Qos flow in an old DRB, in other words the QOS flow if switched from DRB1 to DRB1 an end marker is received that tells the device this is the last packet that is being transmitted over the old DRB (DRB1))
Huawei discloses every aspect of the applicant claimed invention however to clarify the receiving and transmitting device are the eNB and UE respectively Maeder (¶ 0145 - ¶ 0157, that is the eNB is the transmitting device that determines  the DRB needs to be switched at the UE (receiving device), a switch marker packet will indicate to the UE over DRB1 it is the last packet associated with DRB1, the UE will be able to send  SN below the last packet received to the upper layer before sending the packets over the new DRB to the upper layer). 
(¶ 0143 of Maeder).

Claims 6, 11 and 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as the transceiver and controller are disclose by Maeder see figure 2 and ¶ 0202.

 	Regarding claim 2, Huawei in view of Maeder further discloses: The method of claim 1, further comprising transmitting, to the receiving device, information on a first packet transmitted on the second DRB in the QoS flow. (Huawei discloses in section 3.2: “And the PDAP entity needs to identify the packets of QoS flow in the new DRB, e.g. to identify packet9 and packet10 in figure3. Furthermore, the PDAP entity will have the flexibility to deliver the packets in-order to upper layer per QoS flow if it can identify the QoS flow id of the received packets”, ¶ 0120 of Maeder discloses: a new flow can be identified when packet marking is used, the combination of both references will allow the UE to identify a first packet over the new data radio bearer (second DRB))
	For motivation see claim 1.

7, 12 and 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Regarding claim 5, Maeder further discloses: The method of claim 1, further comprising: receiving an acknowledgement (ack) message corresponding to the last packet from the receiving device; and (¶ 0155, the switch marker indicates the last packet in the first DRB, a confirmation is received)
 	transmitting, to the receiving device, a packet related to the QoS flow on the second DRB after receiving the ack message. (¶ 0156, data is stop buffering in the second data radio bearer and normal operation occurs, that is after the packets in the old radio bearer is sent to the upper layer transmission resumes on the second data radio bearer after acknowledging the last packet in the old radio data bearer).

Claim 10 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

2.	Claims 3, 8 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R2-1701205) in view of Maeder et al. (US 2020/0029241, the provisional application (62/401,385) date is relied on a copy is included for the applicant consideration) and Motegi et al. (US 2010/0062774 A1).
	Regarding claim 3, Huawei in view of Maeder discloses: The method of claim 1 (see rejected claim 1).
	Huawei in view of Maeder does not disclose: starting a timer; and transmitting, to the receiving device, a packet related to the QoS flow on the second DRB if the timer has expired.  
	Motegi discloses: starting a timer; and transmitting, to the receiving device, a packet related to the QoS flow on the second DRB if the timer has expired.  (¶ 0013, ¶ 0015, each base station is associated with a bearer, during the course of handover packets to the mobile is redirected to the target base station (second bearer) a timer is started after timeout the packets are then forwarded from the second base station (target base station or second radio bearer) to the UE, the timer can be based on QoS for the data stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s  system in view of Maeder and Motegi. The motivation for making the above modification would have been for a mobile station performs processing for handover from a handover-source radio base station to a handover-target radio base station. (¶ 0001 of Motegi).
Claims  8 and 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

s 4 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R2-1701205) in view of Maeder et al. (US 2020/0029241, the provisional application (62/401,385) date is relied on a copy is included for the applicant consideration) and Sane et al. (US 2011/0286387 A1).
	Regarding claim 4, Huawei in view of Maeder discloses: The method of claim 1 (see rejected claim 1).
	Huawei in view of Maeder does not disclose: receiving, from the receiving device, a message requesting for re-transmission of at least one packet transmitted on the first DRB.
	Sane discloses: receiving, from the receiving device, a message requesting for re-transmission of at least one packet transmitted on the first DRB. (¶ 0007, retransmission occurs on a first bearer of dual connectivity of two bearers, ¶ 0025 (see figure 5) discloses a polling (interpreted as a request) that is being receive to request the retransmission of lost/corrupted pdu on the first bearer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s  system in view of Maeder and Sane. The motivation for making the above modification would have been for controlling a connection having multiple radio access bearers between a mobile wireless communication device and a wireless communication network. (¶ 0001 of Sane).
 	In addition see CATT (  Reconfiguration of Flow ID to DRB Mapping, R2-1700968,  Athens, Greece, 13th – 17th February 2017) : section 2.3, which states “


Claim  9  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463